Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.906 Filed 03/02/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                  Plaintiff,                                 Case No. 04-80843
                                                             Hon. Mark A. Goldsmith
 vs.

 DOUGLAS MICHAEL KORNACKI,

             Defendant.
 _______________________________/

                           OPINION & ORDER
     DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE (Dkt. 121)

          Defendant Douglas Michael Kornacki pleaded guilty to two counts of use and discharge of

 a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c). See

 Judgment (Dkt. 107). On February 8, 2007, Judge John Corbett O’Meara sentenced Kornacki to

 120 months on the first count and 300 months on the second count, to run consecutively (and thus

 totaling 420 months). Id.1 Kornacki, age 56, effectively began serving his custodial sentence in

 November 2004, when he was arrested and ordered detained pending trial. He is now incarcerated

 at the Leavenworth U.S. Penitentiary in Leavenworth, Kansas. Kornacki’s projected release date

 is March 13, 2035.

          On October 26, 2020, Kornacki filed the instant motion for compassionate release, arguing

 that a sentence reduction or immediate release is justified due to (i) his health conditions—which,

 as listed by Kornacki, include asthma, high blood pressure, hypertension, acid reflux, high

 cholesterol, arthritis, and deteriorating eyesight—or (ii) the First Step Act’s (“FSA’s”) amendment




 1
     This case was reassigned to the undersigned on February 15, 2019.
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.907 Filed 03/02/21 Page 2 of 11




 of § 924(c)’s mandatory sentence stacking provisions. For the reasons that follow, the Court denies

 Kornacki’s motion.

                                       I.     BACKGROUND

        From September to October of 2004, Kornacki committed several violent armed robberies

 of various businesses. In each instance, Kornacki used a sawed-off 12-gauge shotgun, discharged

 the shotgun in the place of business while demanding money from and threatening employees,

 and, after obtaining the money, fled the scene. See Plea Agreement at 2-4 (Dkt. 102). Within

 minutes of fleeing the scene of the last robbery, police officers located and attempted to stop the

 fleeing getaway vehicle. Id. at 3-4. The driver, Kornacki’s wife, slowed the car almost to a stop,

 but then accelerated as Kornacki fired his shotgun at the officers, who had exited their patrol

 vehicles. Id. at 4. Kornacki’s wife continued to drive at a high rate of speed as Kornacki fired

 five additional shots at the officers in an attempt to escape. Id. According to the presentence

 report, two of his shots hit one of the patrol vehicles.

        Kornacki was arrested after his car hit a street sign and crashed. He was subsequently

 charged with one count of bank robbery, two counts of Hobbs Act robbery, three counts of

 discharging a firearm during and in relation to a crime of violence, and five illegal firearms

 possession charges. See Superseding Indictment (Dkt. 24). On the second day of his trial,

 September 27, 2006, Kornacki pleaded guilty to two of the § 924(c) counts pursuant to a Rule 11

 plea agreement. See Plea Agreement. Although the applicable sentencing range for the § 924(c)

 convictions under the U.S. Sentencing Guidelines was 360 months to life, Kornacki and the

 Government agreed to a sentence of 420 months. Id. at 4-5. In exchange for Kornacki’s plea, the

 Government dismissed the remaining nine counts against Kornacki. Id. at 7.

        Because Kornacki was sentenced under the prior version of § 924(c), the statute’s now



                                                    2
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.908 Filed 03/02/21 Page 3 of 11




 defunct “stacking” provision applied. Pursuant to this provision, Kornacki’s second § 924(c)

 conviction carried a mandatory sentence of 25 years that would be “stacked” on top of the 10 years

 for Kornacki’s first § 924(c), resulting in a total sentence of 35 years. The parties agree that, if

 sentenced today, Kornacki would have been sentenced to a total of 20 years for the two § 924(c)

 counts. The Government represents that “[i]f the law had required only 10 years for each count of

 924(c) in 2006 as it does today, the government, fully prepared for and engaged in trial, would not

 have agreed to guilty pleas to only two counts and a sentence of only 20 years” because “[a] twenty-

 year sentence was not, and is not, sufficient to protect the public, reflect the seriousness of

 Kornacki’s offenses, or provide adequate deterrence.” Resp. at 21-22 (Dkt. 123).

                                   II.     LEGAL STANDARD

        The FSA modified the statute concerning the compassionate release of federal prisoners,

 18 U.S.C. § 3582, such that district courts may entertain motions filed by incarcerated defendants

 seeking to reduce their sentences. United States v. Ruffin, 978 F.3d 1000, 1003-1004 (6th Cir.

 2020). Before granting a compassionate-release motion, a district court must engage in a three-

 step inquiry: (i) the court must “find” that “extraordinary and compelling reasons warrant [a

 sentence] reduction,” (ii) it must ensure “that such a reduction is consistent with applicable policy

 statements issued by the Sentencing Commission,” and (iii) it must “consider[] all relevant

 sentencing factors listed in 18 U.S.C. § 3553(a).” United States v. Jones, 980 F.3d 1098, 1101

 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)). If all of those requirements are met, the district

 court “may reduce the term of imprisonment,” but it need not do so. 18 U.S.C. § 3582(c)(1)(A).

        Regarding the first step of the inquiry, the Sixth Circuit has held that, with respect to

 motions for compassionate release filed by imprisoned individuals, “extraordinary and

 compelling” reasons are not limited to those set forth in U.S.S.G. § 1B1.13. Jones, 980 F.3d at



                                                   3
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.909 Filed 03/02/21 Page 4 of 11




 1109. It further held that “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First

 Step Act, district courts have full discretion in the interim to determine whether an ‘extraordinary

 and compelling’ reason justifies compassionate release when an imprisoned person files a

 § 3582(c)(1)(A) motion.” Id.

        Although courts are not required to consider § 1B1.13 in ruling on compassionate release

 motions brought directly by inmates, United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021),

 § 1B1.13 still provides a useful working definition of “extraordinary and compelling reasons,” and

 thus may be consulted to “guide discretion without being conclusive,” United States v. Gunn, 980

 F.3d 1178, 1180 (7th Cir. 2020) (citing Gall v. United States, 552 U.S. 38, 49-50 (2007);

 Kimbrough v. United States, 552 U.S. 85 (2007)).

        In the commentary to § 1B1.13, the Sentencing Commission has enumerated several

 extraordinary and compelling reasons justifying a reduction of sentence, including the “Medical

 Condition of the Defendant,” “Age of the Defendant,” and “Family Circumstances.” U.S.S.G.

 1B1.13 cmt. n.1(A)-(C). Some examples of compelling reasons are medical conditions “with an

 end of life trajectory,” a defendant’s serious physical deterioration related to the aging process,

 and death or incapacitation of a caregiver of a defendant’s minor child or children. Id. The

 Guidelines also contemplate “Other Reasons” where the defendant has “extraordinary and

 compelling reasons other than, or in combination with,” the other enumerated reasons. U.S.S.G.

 1B1.13 cmt. n.1(D). “Beyond the extraordinary-and-compelling-reasons requirement, this policy

 statement also requires a district court to find that ‘the defendant is not a danger to the safety of

 any other person or to the community, as provided in 18 U.S.C. § 3142(g).’” Ruffin, 2020 WL

 6268582, at *4 (quoting U.S.S.G. 1B1.13(2)-(3)).




                                                  4
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.910 Filed 03/02/21 Page 5 of 11




                                          III.    ANALYSIS

        A. Extraordinary and Compelling Circumstances

           Kornacki argues that his health conditions or statutory changes to § 924(c)’s stacking

 provision constitute extraordinary and compelling circumstances warranting a reduction in his

 sentence or immediate release. The Court addresses each argument in turn and concludes that

 Kornacki has failed to show extraordinary and compelling circumstances.

                  i.     Health Conditions

           Kornacki argues that he has the following health conditions: asthma, high blood pressure,

 hypertension, acid reflux, high cholesterol, arthritis and deteriorating eyesight. It is unclear from

 Kornacki’s brief whether he is arguing that these health conditions alone constitute “extraordinary

 and compelling” circumstances for release, or whether he is arguing that these health conditions,

 in combination with the COVID-19 pandemic, constitute extraordinary and compelling

 circumstances for release.

           To the extent that Kornacki is arguing that his health conditions alone constitute

 extraordinary and compelling circumstances for release, this argument is easily rejected. While

 the medical condition of a defendant may in certain circumstances establish the requisite

 extraordinary and compelling reasons, Kornacki has not shown that he “is suffering from a

 terminal illness (i.e., a serious and advanced illness with an end of life trajectory)” or “is suffering

 from a serious physical or medical condition, . . . serious functional or cognitive impairment, or

 experiencing deteriorating physical or mental health because of the aging process, that

 substantially diminishes [his] ability . . . to provide self-care within the environment of a

 correctional facility and from which he . . . is not expected to recover.” U.S.S.G. § 1B1.13, cmt.

 n.1.



                                                    5
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.911 Filed 03/02/21 Page 6 of 11




          The Government appears to interpret Kornacki’s argument as an argument that his health

 conditions place him at higher risk of contracting COVID-19, as the Government argues that “these

 ailments are not on the [Centers for Disease Prevention and Control’s (“CDC’s”)] updated list of

 conditions that are known to place individuals at a higher risk of severe illness from Covid-19.”

 Resp. at 17 (emphasis in original). To the extent Kornacki is arguing such, the Court agrees with

 the Government that Kornacki’s health conditions do not definitively place him at higher risk of

 severe illness from COVID-19, and thus do not supply the requisite extraordinary and compelling

 reasons for release.

          With respect to motions for compassionate release premised on a defendant’s fear of

 contracting COVID-19, the Sixth Circuit has held that “generalized fears of contracting COVID-

 19, without more, do not constitute a compelling reason” to grant compassionate release. United

 States v. Ramadan, No. 20-1450, 2020 WL 5758015, at *2 (6th Cir. Sept. 22, 2020). Rather, a

 defendant must point to specific conditions that create a higher risk that the defendant will contract

 the virus. See id. To determine whether a defendant’s specific conditions render him particularly

 vulnerable to contracting COVID-19, courts generally consult the guidance on high-risk factors

 published by the CDC.

          None of Kornacki’s specified health conditions is identified as a high-risk factor by the

 CDC.       The CDC has not identified acid reflux, high cholesterol, arthritis, and deteriorating

 eyesight as high-risk factors.2 Further, although the CDC has identified moderate-to-severe

 asthma and hypertension/high blood pressures as factors that “might” increase an individual’s risk

 of contracting the virus, the CDC has not designated these conditions as high risk factors that

 definitively increase an individual’s risk. See id. In any event, Kornacki’s medical records cast


 2
     See “People with Certain Medical Conditions” (CDC): https://perma.cc/T9AG-X4SL.

                                                   6
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.912 Filed 03/02/21 Page 7 of 11




 serious doubt as to whether he even has high blood pressure or moderate-to-severe asthma.

 Kornacki’s hypertension/blood pressure appears to be well managed with medication; according

 to his medical records, his most recent blood pressure reading from September 2020 was normal.

 Ex. D to Resp. at 1 (Dkt. 123-1). Although the exact severity of Kornacki’s asthma is unspecified,

 his medical records indicate that it is easily managed with an inhaler. Medical Records, Exs. A-D

 to Resp. (Dkt. 123-1). Since being prescribed an inhaler in 2017, Kornacki has not suffered any

 asthma attacks. See id.; see also United States v. Harris, No. 17-20485, 2020 WL 4788027, at *3

 (E.D. Mich. Aug. 18, 2020 (holding that a defendant with asthma in “remission” did not warrant

 compassionate release). As a result, it would be speculative to say that Kornacki’s asthma and

 hypertension/blood pressure conditions render him high-risk for severe illness from COVID-19.

        For these reasons, Kornacki has not shown that he has any medical conditions constituting

 extraordinary and compelling reasons for granting compassionate release.

                ii.    Statutory Changes to § 924(c)’s Stacking Provision

        Prior to the FSA, § 924(c) imposed mandatory minimum sentences for using or carrying a

 firearm in connection with a crime of violence: for a first offense, a five- to ten-year mandatory

 minimum, depending on the circumstances; and for a subsequent conviction, a consecutive 25-

 year mandatory minimum. A conviction was treated as “second or subsequent,” triggering the 25-

 year minimum sentence, even if the first § 924(c) conviction was obtained in the same case. See

 Deal v. United States, 508 U.S. 129, 132 (1993). The FSA ended this practice, known as sentence

 “stacking,” by clarifying that the 25-year mandatory minimum applies only when a prior § 924(c)

 conviction arises from a separate case and already “has become final.” § 403(a), 132 Stat. at 5222.

 In other words, under § 403 of the FSA, the 25-year mandatory minimum is reserved for recidivist

 offenders, and no longer applies to multiple § 924(c) convictions obtained in a single prosecution.



                                                 7
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.913 Filed 03/02/21 Page 8 of 11




        Because Kornacki was sentenced prior to the passage of the FSA, his sentence was

 enhanced to a total of 35 years pursuant to § 924(c) for using and discharging a firearm during and

 in relation to a crime of violence. If Kornacki were sentenced today, he would be sentenced to 10

 years for each § 924(c) count, for a total of 20 years. Kornacki argues that the disparity between

 his sentence and the sentence he would face today is an extraordinary and compelling reason to

 reduce his sentence. In response, the Government argues that the statutory changes to § 924(c)

 cannot constitute extraordinary and compelling reasons for release because Congress did not make

 the amendments to § 924(c)’s stacking provision retroactive.

        The Government is correct that the statutory changes to § 924(c) were not made retroactive.

 Nonetheless, at least two circuit courts have found that this statutory change eliminating such

 lengthy mandatory sentences, in combination with additional individual factors, constitutes an

 extraordinary and compelling reason to reduce a sentence. United States v. McCoy, 981 F.3d 271,

 286 (4th Cir. 2020); United States v. Brooker, 976 F.3d 228, 238 (2d Cir. 2020)). Numerous

 district courts have reached the same conclusion. See United States v. McDonel, No. 07-20189,

 2021 WL 120935, at *4 (E.D. Mich. Jan. 13, 2021) (collecting cases), appeal filed, No. 21-1152

 (6th Cir. Feb. 16, 2021).

        Additional individual factors include a defendant’s lack of a criminal history, youth at the

 time of the commission of the crime, health conditions, rehabilitation efforts, and prison behavior.

 For instance, in McDonel, another court within this district granted a motion seeking a sentence

 reduction due to the § 924(c) changes, and justified the reduction on the following combination of

 factors: (i) the defendant’s current sentence (107 years) was more than three times the mandatory

 minimum sentence he would face if sentenced today (35 years); (ii) the defendant was notably

 young when he committed his crime (19 years old) and received a sentence effectively committing



                                                  8
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.914 Filed 03/02/21 Page 9 of 11




 him to spend his life in prison; (iii) the defendant had no prior criminal history; (iv) the defendant’s

 post-conviction record reflected efforts towards rehabilitation; and (v) the defendant’s prison

 disciplinary record reflected no infractions for the immediate 7 years preceding the filing of the

 motion for compassionate release. 2021 WL 120935 at *4-5. Likewise, in United States v.

 Taniguchi, another court within this circuit granted a motion seeking a sentence reduction due to

 the § 924(c) changes, justifying the reduction on the following combination of factors: (i) the

 defendant would receive “dramatically different sentence today” (i.e., 24 years instead of 42

 years), (ii) the defendant had already served 20 years, (iii) the defendant’s health conditions (which

 included hypertension and cardiovascular issues) placed him at an increased risk of severe illness

 from COVID-19, and (iv) the defendant demonstrated efforts towards rehabilitation while

 incarcerated. No. 00-50, 2020 WL 6390061, at *5 (S.D. Ohio Nov. 2, 2020).

        In this case, the Court struggles to find any additional individual factors that would justify

 a reduction in Kornacki’s sentence in combination with the § 924(c) changes. In terms of criminal

 history, Kornacki’s is extensive. His criminal history dates back to 1983 and includes multiple

 convictions for violent crimes such as aggravated assault and battery on a law enforcement officer.

 In terms of youth, Kornacki was approximately 39 years old when he committed the instant

 offense—not a notably young age. Cf. McDonel, 2021 WL 120935 at *4-5 (holding defendant

 was young when he committed a crime at the age of 19). In terms of rehabilitation efforts and

 prison behavior, Kornacki has participated in some drug and alcohol programs while in prison but

 has not maintained a clean disciplinary record. As recently as February 2020—just one year ago—

 Kornacki was disciplined for possessing drugs/alcohol. See Inmate Discipline Data, Ex. E to Resp.

 at 1 (Dkt. 123-2). Finally, in terms of health conditions, Kornacki points to a few conditions that

 “might” increase his risk of severe illness from COVID-19 (namely, hypertension/high blood



                                                    9
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.915 Filed 03/02/21 Page 10 of 11




 pressure and unspecified asthma). However, these health conditions are insufficient to single-

 handedly support finding that additional individual factors exist to justify a sentence reduction, as

 these health conditions do not definitively place Kornacki at higher risk of severe illness from

 COVID-19 – especially in light of the fact that his medical records state his blood pressure and

 asthma are well managed.

        In short, although the statutory changes to § 924(c) in combination with additional

 individual factors can constitute extraordinary and compelling reasons justifying a sentence

 reduction, Kornacki has not shown that any additional individual factors support granting a

 sentence reduction or immediate release.

    B. Section 3553(a) Factors

        Moreover, the § 3553(a) factors weigh strongly against granting Kornacki release or a

 sentence reduction. Before granting a sentence reduction under the First Step Act, the Court must

 consider the § 3553(a) factors, which include the nature and circumstances of a defendant’s

 offenses, the seriousness of the offenses and the need to promote respect for the law, and the need

 to protect the public from further crimes by the defendant. As discussed above, Kornacki has a

 lengthy and violent criminal history dating back to 1983. The length of Kornacki’s criminal history

 raises serious doubts as to his ability to be rehabilitated as well as his ability to be deterred from

 committing future crimes. The seriousness of Kornacki’s past offenses is reflected by the fact that

 Kornacki’s criminal history category is the highest category under the U.S. Sentencing Guidelines,

 category VI.

        The current offense for which Kornacki is incarcerated likewise involves serious violence.

 Kornacki used a sawed-off shotgun in the commission of each robbery. He fired the shotgun in

 each store that he robbed, thereby endangering the lives of those in the respective stores. Further,



                                                  10
Case 2:04-cr-80843-MAG-RSW ECF No. 130, PageID.916 Filed 03/02/21 Page 11 of 11




 in attempting to escape capture after committing the last robbery, Kornacki fired at least six shots

 at police officers. The nature and circumstances of Kornacki’s instant offense demonstrate a gross

 disregard for human life.

           Kornacki has established, through his instant offense and extensive criminal history, that

 he is a danger to the community. His post-conviction prison behavior, which includes a recent

 infraction for drug/alcohol possession, reflects Kornacki’s ongoing disrespect for authority.

 Releasing Kornacki now (or reducing his sentence to result in an earlier release date) would not

 promote respect for the law or protect the public from further crimes by Kornacki. For these

 reasons, the § 3553(a) factors weigh decidedly against granting Kornacki’s motion for a

 compassionate release.

                                        IV.    CONCLUSION

           For the reasons stated above, Kornacki’s motion for compassionate release (Dkt. 121) is

 denied.

           SO ORDERED.

 Dated: March 2, 2021                                  s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge


                                   CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on March 2, 2021.

                                                       s/Karri Sandusky
                                                       Case Manager




                                                  11
